Case 2:19-cv-13529-MLCF-MBN Document 8 Filed 01/21/20 Page 1 of 10

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

 

 

MICHAEL WRIGHT U.S. DISTRICT COURT” CIVIL ACTION NO. 19-13529
Plaintiff EASTERN DISTRICT OF LOUISIANA
: *
VERSUS FLED] JAN 21 2020 « ECT: F_,MAG.: 5_
*

 

 

 

CITY OF HARAHAN, effal. CAROL L. MICHEL (v
Defendants —

*

KREKEEKKEREERKEERERERERRERRERERERRERRREEERERREE

PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT'S
MOTION TO DISMISS

MAY IT PLEASE THE COURT:

The Defendant’s Attorney, Deborah A. Villio, filed a motion to dismiss based
upon the claims that the compliant filed by Wright fail to state a claim against
Defendants Tim Walker, individually, and in his capacity as the Chief of Police for
the Harahan Police Department (Walker), Thomas Bronk, , individually, and in his
capacity as a Harahan Police Department Officer (Bronk), Manuel Adams, ,
individually, and in his capacity as a Harahan Police Department Officer (Adams) ,
and the City of Harahan (City), (hereinafter sometimes referred to as “Harahan
Defendants”). Michael Wright (“Wright”) respectfully submits this Memorandum in

Opposition to the Defendant’s Motion to Dismiss.

qeeeen PLOT OSS creme
1 >.
Doc. No. —_———$—=

—_
Case 2:19-cv-13529-MLCF-MBN Document 8 Filed 01/21/20 Page 2 of 10

I. INTRODUCTION

Deborah Villio, Attorney for the Harahan Defendants claims that the initial
complaint filed by Wright fails to state specific claims against any of the Harahan
Defendants and is based solely on conclusory statements. The factual allegations
made in Wright’s complaint were, by design, the grounds for the court’s jurisdiction,
a summary statement of the events during which several claims were made, and the
relief sought which are guided under Federal Rules of Civil Procedure Rule 8(a).
The claims asserted in Wright’s complaint can be substantiated while under
adjudication with this court. These claims are made in good faith under the scrutiny
of common sense. The Motion to Dismiss which was filed by Ms. Villio on behalf of
the Harahan Defendants is suggesting that an unreasonable disclosure of evidence

prior to trial be made. Each allegation made was meant to be concise and direct.

II. DEFENDANT’S ALLEGATIONS AND RESPONSE

Ms. Vill states, “Wright contends he discussed the findings of his
investigation with Chief Walker, and that Chief Walker then ordered the
investigation be turned over to Lt. Bronk. On or about May17, 2018, Wright alleges
that he turned over his investigative material to Lt. Bronk” (Case 2:19-cv-13529-
MLCF-MBN Document 6-1, page 2). Have Walker or Bronk denied such easily

verifiable information?

Ms. Villio referenced Wright’s complaint about his whistleblowing to the FBI

when she notes, “Wright does not allege, however, that any of the Harahan
Case 2:19-cv-13529-MLCF-MBN Document 8 Filed 01/21/20 Page 3 of 10

Defendants had any knowledge of Wright’s alleged meeting with the F.B.I.” (Case
2:19-cv-18529-MLCF-MBN Document 6-1, page 2). In Wright’s complaint #14
asserts that Leo Savioe (“Savoie”) had begun telling other police officers that “the
Feds” were investigating in the immediate months following Wright’s meeting with

Federal Agents. This is a clear indication of knowledge.

During Ms. Villio’s Motion to Dismiss she also writes, “Wright alleges that he
met with Chief Walker on or about August 14, 2018 to discuss these rumors, as well
that Wright had previously heard about missing evidence,” as if to suggest that
meeting never took place (Case 2:19-cv-138529-MLCF-MBN Document 6-1, page 2).
She never notates if her clients are claiming otherwise, and if so, why not do so via

sworn affidavit.

Wright was in fact placed on administrative leave, subsequently terminated,
and the documents to prove such exist and are accessible by the Harahan
Defendants. Ms. Villio also contends that Wright’s claim that the Harahan
Defendant’s investigation was unlawful. This is also proven in the notice of
investigation form which was issued to Wright at the start of the internal
investigation. Wright was never given a copy of the written complaint; the
investigation has Thomas Bronk listed as not only the complainant but also the
investigating officer, this is an obvious conflict of interest. Ms. Villio also references
that Wright’s termination was later reversed and he was reinstated. However,
Wright’s termination was to be treated as an absolute nullity as required by law
under L.R.S. 40:2531(C). Not only did Wright not received state supplemental back

3
Case 2:19-cv-13529-MLCF-MBN Document 8 Filed 01/21/20 Page 4 of 10

pay as agreed, but Walker, or his representative, filed the unlawful investigation
that was conducted, into record with the 24th Judicial District Court in direct
violation of the Police Officer’s Bill of Rights. No such investigation or
documentation is supposed to be submitted, if under dispute, until the end of all
adjudication, from a hearing with the civil service board through the courts. This
form still exists within the 24th JDC records, and has not been removed. Although
Wright’s termination with Harahan Police Department has been reversed, it was
not nullified as agreed. Wright has still suffered the ramification of such acts, had
not been compensated as agreed, and the records of his termination still exist as a

termination with additional attacks to his credibility on record with the 24 JDC.

Ms. Villio notes, “In cases such as this, where civil rights complaints are
lodged against public officials for actions undertaken in the official capacities, the
Fifth Circuit has recognized that “liberal notions of notice pleading must give way
to immunity doctrines...” (Case 2:19-cv-13529-MLCF-MBN Document 6-1, page 5).
L.R.S. 14:148 relative to Malfeasance in Office is when any public official refuses or
fails to perform any duty lawfully required of him. Qualified immunity shielding
government officials applies when performing discretionary actions. When Walker,
Adams, and Bronk refused or failed to perform their duties relative to police
corruption involving Gabriel Swenson they were no longer acting under the color of
law. Bronk claimed that he conducted a lengthy and thorough investigation into the

improper relationship of a former officer but failed to notify the Louisiana
Case 2:19-cv-13529-MLCF-MBN Document 8 Filed 01/21/20 Page 5 of 10

Department of Children and Family Services that nude photos of children existed in

evidence relative to this investigation involving Gabriel Swenson.

Ms. Villio writes that, “Wright also alleges that he learned that Captain
Adams deleted a completed report regarding an unspecified matter and prepared by
an unspecified officer and ordered that the report be rewritten by another
unspecified officer.” (Case 2:19-cv-13529-MLCF-MBN Document 6-1, page 3).
Although Ms. Villio claims that Adams was well within his administrative power to
have the report written by another officer, despite the fact that no one else was
present for the incident, due to the fact that Wright was out on administrative
leave. The report was completed, there was nothing left to be done. Adams printed
Wright’s completed report, gave it to a different officer to rewrite the exact same
report with the exception of the officer who conducted the arrest. L.R.S. 14:132,
injuring public records, is the intentional removal, mutilation, destruction,
alteration, falsification, or concealment of any record, document, or other thing,
filed or deposited, by authority of law, in any public office or with any public officer.
The report, Item #H-16141-18, was completed and filed within the Automated
Records Management and Mapping System (ARMMS). There was no lawful reason
or legal cause for the removal of the completed report. This was one of many actions
taken by the Harahan Defendants which deprived Wright of his employment and
damaged his reputation. There is no qualified immunity in the commission of a

crime.

oa
Case 2:19-cv-13529-MLCF-MBN Document 8 Filed 01/21/20 Page 6 of 10

Wright spoke with Walker on a separate occasion on May 17, 2018 and asked
him about missing evidence and Walker, at that time, advised he only knew that a
pistol was missing from evidence. Yet, Walker never initiated an investigation.
Walker was aware that evidence was missing but never initiated an investigation in
order to determine its whereabouts. This is also a failure or refusal to perform a

duty required of him. Stolen and missing firearms do pose a threat to public safety.

When Walker, Adams, and Bronk began violating state law they were no
longer entitled to qualified immunity. They were not performing discretionary
actions, they simply violating the law. Then in an effort to prevent discovery of their
crimes, they engaged a plan to discredit Wright, whom they knew would never

cooperate with their illegal efforts.

Wright’s career, retirement, reputation, finances, and family have all suffered
as a result of the illegal actions taken by the Harahan Defendants. Wright’s
reputation was damaged when Walker published an investigation, which Walker
knew did not meet the minimum standard during investigation in violation of
L.R.S. 40:2531, which contained information that Walker knew to be false, and due
to its filing with the 24th JDC. Wright continued employment with a government job
was denied him as well as the benefits thereof. Walker also agreed to reverse
Wright's termination, his full reinstatement, along with all back pay and
emoluments, an agreement he has still not honored, as Wright has not received

state supplemental pay and a negative record against Wright still exists in the 24

JDC.
Case 2:19-cv-13529-MLCF-MBN Document 8 Filed 01/21/20 Page 7 of 10

Walker and his administration have continuously used the administrative
investigation process to intimidate people into resigning. The Harahan Defendants
have investigated people for untruthfulness, thus damaging their credibility and
reputation and then offer them the chance to quit before publishing or finalizing
their investigation. Harahan Defendants have also participated in investigation
which had not been disclosed to the individual officer as required by law, conducted
mobile and static surveillance on officers, during the off days, and interrupted their
job interview with a different law enforcement agency in order to sabotage their
chances of gaining employment. Several current and former officers are willing to
testify to such. Wright has personally seen the administration place another officer
under investigation for untruthfulness in reference to an incident, despite the fact
that the officer never completed a report, never made an arrest, nor testified in
court. He was placed under investigation for untruthfulness without cause. Walker
and his administration have continuously utilized this tactic in an effort to silence
whistleblowers, opponents to his illegal quota policy, or for other types of criticism

or defiance.

Regardless of the outcome of Wright’s employment status with the Harahan
Police Department, his rights were still violated, and he still suffered as a result.
His First Amendment Rights to whistleblowing against the department’s criminal
acts, were when Wright was off duty and in response to the numerous citizens who
were victims from this illegal quota. Adams, despite having recused himself from

any and all proceedings relative to Wright’s Civil Service Board Investigation or

~]
Case 2:19-cv-13529-MLCF-MBN Document 8 Filed 01/21/20 Page 8 of 10

reinstatement hearing with the Harahan Civil Service Board, still asked about
Wright speaking with the Media during one such hearing indicating that this was a
source of concern for him. Wright’s First Amendment Right was violated as Wright
did suffer an adverse employment action, he was terminated (not fully reversed),
Wright was speaking as a matter of public concern as the Harahan Defendants
were in violation of state law relative to L.R.S. 40:2401.1, which cannot be the
efficient provision of public services as it is a crime, and Adams asked about this
prior to Wright’s termination which indicated that the Harahan Defendants were
aware that speech and it precipitated the adverse employment action. The speech
cannot be considered official duties as ticket quotas are unlawful. Furthermore,

these comments were not made at work nor while performing Wright’s job.

Bronk unlawfully searched Wright’s filing cabinet to which Wright has a
reasonable expectation of privacy as he was in possession of the only key top that
cabinet, illegally seized his personally owned property without due process and
searched the contents therein in direct violation of the Fourth and Fourteenth
Amendment. Walker was made aware of this unlawful act when he reviewed the

investigation completed by Bronk and took no corrective action.

Walker, Adams, and Bronk colluded in this investigation to intimidate
Wright in an effort obstruct the investigation into the former police officer Gabriel

Swenson.
Case 2:19-cv-13529-MLCF-MBN Document 8 Filed 01/21/20 Page 9 of 10

Wright has suffered from these actions which were taken by the Harahan
Defendants in that Wright’s chosen profession was interrupted, has been removed
from his access, suffered irreparable damage to his reputation and suffered from the
criminal behavior. Police officers not reporting or enforcing public corruption laws,
which included a failure to report indecency with children, is criminal and criminal
acts in themselves go beyond the possible bounds of decency, especially for people

who have taken an oath to uphold the law.
III. CONCLUSION

Ms. Villio dismissed several easily verifiable facts as allegations and states
that Wright’s complaint failed to properly state the causes of actions. Wright prays
that this Memorandum in Opposition to the Defendant’s Motion to Dismiss
sufficiently explains more of the specifics of the claims made by Wright and that

this Honorable court deny Ms. Villio Motion to Dismiss.

Respectfully Submitted,

 
    
  

ichael Wright
15 Apple Street
Norco, LA 70079
(504) 415-9118
michaelpwright@yahoo.com
JANE MAK 21, 2020
Case 2:19-cv-13529-MLCF-MBN Documents Filed 01/21/20 Page 10 of 10

CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing has been filed with the
Clerk of Court for the United States District Court for the Eastern District of
Louisiana, 500 Poydras Street, New Orleans, Louisiana. I further certify that the
attorney for the Harahan Defendants has been served with the foregoing via U.S.

Mail at the address listed below and via email on this 21st day of January 2020:

/S/ Deborah A. Villio
3421 No. Causeway Blvd.. Suite 201
Metairie, LA 70002

dvillio@lfvlaw.us

WyR—

pln P. Wright

10
